Case 4:15-cv-00250-DCB Document 501-1 Filed 05/15/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Unknown Parties, et al.,
Plaintiffs,

Chad Wolf, et al.,

Defendants.

 

 

No. CV-15-00250-TUC-DCB

DECLARATION OF MIGUEL LEON

I, Miguel Leon, pursuant to 28 U.S.C. § 1746, and based upon my personal knowledge and

information made known to me from official records reasonably relied upon by me in the course

of my official duties, hereby declare as follows relating to the above-titled matter.

1. Iam an Assistant Chief Patrol Agent (ACPA) for the United States Border Patrol

(USBP), Tucson Sector, located in Tucson, Arizona. Tucson Sector includes the

following holding and processing areas: the Tucson Coordination Center (TCC), Ajo

Station, Brian A. Terry Station, Casa Grande Station, Douglas Station, Nogales Station,

Sonoita Station, and Willcox Station. I have been employed in this capacity since

February 10, 2020. Prior to my current appointment, I was the Patrol Agent in Charge of

the Tucson Sector Intelligence Unit from August 20, 2017 to February 9, 2020. I began

working for USBP in August 7, 1996, and have worked in San Diego, California; New

Orleans, Louisiana; Washington, DC; and Tucson, Arizona. While assigned to Tucson

Sector I have been assigned to the Nogales Station, the Sonoita Station, and the Sector
Case 4:15-cv-00250-DCB Document 501-1 Filed 05/15/20 Page 2 of 6

Intelligence Unit. I currently have oversight of the Prosecution Program, the Asset

Forfeiture Program, Seized Property, and Processing and Transportation.

2. Iam familiar with the above-referenced case. I have reviewed the Preliminary Injunction
(dated November 18, 2016), Findings of Fact and Conclusions of Law (dated February
19, 2020), and Permanent Injunction (dated April 17, 2020). I am aware that the
Permanent Injunction requires that Tucson Sector provide a status report to the Court

every 30 days until full compliance with the Permanent Injunction is attained.

3. In the past 30 days, the Tucson Sector has held approximately 12 detainees longer than 48
hours. That is a significant difference compared to recent months. In large part, this
change is due to the COVID-19 pandemic and the exercise of authority under Title 42 to
immediately expel individuals who cross the border into the United States from Mexico.
More information and statistics are available at the following CBP website:
https://www.cbp.gov/newsroom/stats/cbp-enforcement-statistics/title-8-and-title-42-

statistics.

Bed and Blanket for Sleeping
4. The Tucson Sector is in the process of renovating the TCC facility to accommodate a
limited number of beds meeting detention-industry standards and cloth blankets that are
capable of being washed and reused, as outlined by the Permanent Injunction. The
renovation, while subject to many factors, is tentatively scheduled to be completed in

mid-July 2020. Currently, the TCC is using elevated Stack-Bed platform beds for the
Case 4:15-cv-00250-DCB Document 501-1 Filed 05/15/20 Page 3 of 6

very few individuals who are processing complete and in custody longer than 48 hours.
Until the renovation is complete, the TCC will continue the use of Stack-Bed elevated
platform beds in conjunction with a detention mattress at 48 hours. The TCC is also in
the process of obtaining contract services to launder cloth blankets. Until a contract is in
place for cloth blankets and laundry services, the Tucson Sector continues to use the

mylar blankets.

Showers
5. Showers have been provided to each detainee in custody for 48 hours since April 17,
2020, the date of the Permanent Injunction. All stations in the Tucson Sector now have
shower capabilities accessible to detainees with the exception of Sonoita Station and Casa
Grande Station. Currently, Sonoita Station can transport detainees for showers at

Nogales Station, and Casa Grande Station transports detainees to TCC.

Adequate Food
6. The Tucson Sector is in the process of obtaining contract services for a dietitian to advise
on the dietary requirements constituting adequate food for maintaining detainee health.
Currently, when detainees are in custody for more than 48 hours at the TCC, additional
food items are offered, such as raisins, fruit cups, applesauce, brown rice, vegan, and

gluten free options.

Potable Water
7. The upcoming TCC renovation includes plans to add standalone drinking fountains in the

cells where detainees in custody over 48 hours will be held. This will be just one more

oo
Case 4:15-cv-00250-DCB Document 501-1 Filed 05/15/20 Page 4 of 6

source of potable water for detainees held in these rooms. The water will come from a
filtered source and provided by Tucson Water which will be consistent with their water
purity standards and is the same water that is available to CBP employees who work on-
site. All other hold rooms either have the current “bubbler system’ with signage in both
Spanish and English indicating that they provide potable water, or thermal 20-gallon
water jugs containing potable water from a filtered source, and clean, new, disposable
paper cups. In the majority of the hold rooms, Tucson Sector provides both the bubbler

system and the water jugs with paper cups.

Medical Assessment by a Medical Professional

8. The Tucson Sector currently has at least one Medical Professional, as defined in the
Permanent Injunction, on site 24/7 at the TCC and the following stations: Nogales, Ajo,

Casa Grande, and Willcox.

Mats in Toilet Areas
9. The TCC has placed signs prohibiting mats and sleeping in the toilet areas in both
Spanish and English. The Tucson Sector is in the process of placing signs at all Tucson

Sector stations and detention areas prohibiting mats and sleeping in the toilet areas.

Overcrowding

10. The Tucson Sector has not had the amount of traffic since April 17, 2020 that would have

resulted in exceeding hold room capacity limits. The Title 42 Order for public health has
Case 4:15-cv-00250-DCB Document 501-1 Filed 05/15/20 Page 5 of 6

resulted in fewer people being detained, as the vast majority of encounters result in

immediate expulsions.

Monitoring and E3DM Documentation

11. The Tucson Sector is monitoring detainees who reach 48 hours in custody through a Time
In Custody (TIC) counter ine3DM. Extra amenities are noted in each detainee’s
Subject Activity Log in e3DM. Detainees in custody longer than 48 hours are identified
through an e3DM Roll-Call of current detainees. E3 developers are in the process of
adding built in stop-reminders when detainees are approaching 48 hours in custody.
Currently, and since April 17, 2020, it has been the practice at the Tucson Sector that
when detainees reach 48 hours in custody, showers are made available and detainees are
given the opportunity to use the elevated Stack-Bed platform bed, as well as wider dietary

offerings.

12. The Tucson Sector has continued following the requirements of the preliminary
injunction, including providing a mat and blanket and paper shower within the first 12
hours in custody. Medical questionnaires are filled out for each individual by an agent.

These actions are recorded in e3DM.

13. The TCC is currently coordinating with the Tucson Sector Policy & Compliance Division
on revising their quality control and compliance inspections to reflect the monitoring

requirements outlined in the Permanent Injunction.
Case 4:15-cv-00250-DCB Document 501-1 Filed 05/15/20 Page 6 of 6

14. The Permanent Injunction has been shared with and discussed with the Tucson Sector
Command Staff. As soon as the Tucson Sector Policy & Compliance Division finalizes
the standardized posting location and Read & Sign requirements, copies of the Permanent

Injunction will be made accessible to all agents.

15. The TCC is currently coordinating with the Tucson Sector Policy & Compliance Division
on a standardized Read & Sign process as well as a standardized location for posting the
Permanent & Preliminary Injunctions for all Tucson Sector stations, detention areas, and
at the TCC. The Tucson Sector has decided that all agents within the sector will be
required to read the Permanent Injunction. Agents will also sign a certification to show
that they have read it. The Tucson Sector Policy & Compliance Division plans to ensure
that all agents carrying out custodial duties have completed this verification as part of its

quarterly compliance evaluation process.

Pursuant to the provisions of 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct to the best of my information, knowledge, and belief.

Executed on this 14 day of May 2020, in Tucson, Arizona.

  
 

“" Le
Miguel Leo
Asistatit Chief Patrol Agent
Tucson Sector Border Patrol

 
